Citation Nr: 1455454	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  09-46 787A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for burn scars of the left cheek and eyebrow.

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for tinnitus.

4. Entitlement to service connection for headaches.

5. Entitlement to service connection for a lung disorder, to include as due to asbestos exposure.

6. Entitlement to service connection for a right heel injury and scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1950 to February 1954.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In October 2014 the Appeals Management Center (AMC) granted service connection for posttraumatic stress disorder (PTSD); consequently, this issue is no longer on appeal and is not addressed.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

The matter was last before the Board in May 2014.  The Board remanded the Veteran's service connection claims for further development, to include providing the Veteran with a VA examination.  See May 2014 Board Decision.

Pursuant to the Board's May 2014 remand directives, the AMC identified the Veteran's current mailing address, obtained an independent medical opinion in lieu of a VA examination, associated the opinion with the claims file, and readjudicated the Veteran's claims.  See October 2014 Supplemental Statement of the Case.  There was substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. W., 13 Vet. App. 141, 147 (1999) (requiring substantial compliance with Board remand directives).

The Veteran testified before another Veterans Law Judge (VLJ) at an April 2012 Travel Board hearing.  During the hearing, the VLJ engaged in a colloquy with the Veteran toward substantiation of the claims.  See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  A transcript of the hearing is in the claims file. However, the 
VLJ is no longer employed by the Board.  The Board offered the Veteran a hearing before a different VLJ; the Veteran declined the offer.  See March 2014 Correspondence.

The Veteran waived his right to have the RO consider evidence prior to a Board decision.  See October 2014 Waiver.

This appeal was processed electronically using the Virtual VA claims processing system.  Any future consideration of this case should account for the electronic record.  In addition, the appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran does not have burn scars on his left cheek and/or eyebrow that relate to service.

2. The Veteran does not have a bilateral hearing loss disability that relates to service.

3. The Veteran does not have tinnitus or any ringing in the ears that relates to service.

4. The Veteran's headache disorder does not relate to service.

5. The Veteran's lung disorder does not relate to in-service asbestos exposure and does not otherwise relate to service.

6. The Veteran does not have a right heel injury and/or scar that relates to service.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for burn scars of the left cheek and eyebrow have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

2. The criteria for entitlement to service connection for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2014).

3. The criteria for entitlement to service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

4. The criteria for entitlement to service connection for a headache disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

5. The criteria for entitlement to service connection for a lung disorder, to include as due to asbestos exposure, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

6. The criteria for entitlement to service connection for a right heel injury and scar have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has satisfied its duties under The Veteran's Claims Assistance Act of 2000 to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

A November 2006 letter notified the Veteran of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claims.  The duty to notify is satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records (STRs), VA medical records (VAMRs), and PMRs.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  In June 2014, VA was informed that the Veteran's dementia prevented him from reporting for a VA examination.  He did not report for a VA examination scheduled in July 2014.  VA obtained an independent medical opinion as to whether the Veteran's facial scars, hearing loss, tinnitus, headache disorder, lung disorder, and/or right heel injury relate to service.  See August 2014 VA Examination Report.  Thus, VA satisfied its duty to provide the Veteran with a medical opinion in connection with his claims of service connection.

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Merits of the Claims

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be established for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a medical disorder, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service Connection for Burn Scars of the Left Cheek and Eyebrow

The Veteran alleges that he has burn scars on his left cheek and eyebrow that relate to an in-service injury.  See October 2011 Statement of Accredited Representative; November 2014 Post-Remand Brief.  Although the Veteran was treated for burn scars in service, the contemporary medical evidence does not indicate any current facial scaring that relates to service.  The claim is denied.

STRs show that the Veteran was treated for a flash burn to his left cheek and eyebrow in September 1952.  His separation examination and subsequent medical treatment history do not document any identifying body marks, to include facial scars.  See February 1954 Report of Medical Examination.  Consequently, the Veteran's flash burn injury appears to have resolved prior to his separation from service.

The August 2012 examination found that the Veteran's post-service medical records provide a superficial description of scarring and concluded that any discussion of the etiology of the Veteran's alleged facial scars was impossible without resorting to speculation.  Thus, the medical evidence does not suggest that the Veteran's alleged facial scars relate to service.

The preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt rule does not apply and service connection for flash burn scars of the left cheek and eyebrow is denied.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55.

Service Connection for a Bilateral Hearing Loss Disability and Tinnitus

The Veteran alleges that his current hearing loss/tinnitus results from in-service noise exposure.  See October 2011 Statement of Accredited Representative; November 2014 Post-Remand Brief.  There is no question that the Veteran had in-service noise exposure; because the Veteran is a combat veteran his account of what occurred in service is presumed credible.  However, the probative evidence of record does not suggest that his current hearing problems have continued since his separation from service or that they otherwise relate to service.  The claim is denied.

When an injury is incurred in combat, satisfactory lay or other non-medical evidence that an injury or disease was incurred or aggravated in combat is sufficient proof of service connection if the evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Although service connection for a combat-related injury may be based on lay statements alone, the competent and credible evidence must show a current disability and a nexus to service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Huston v. Principi, 18 Vet. App. 395, 402 (2004); Clyburn v. West, 12 Vet. App. 296, 303 (1999); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996); Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).

The Veteran testified to noise exposure during his service in the Korean War.  He stated that he served as a gunner's mate and fired five-inch, deck-mounted guns at approaching enemy aircraft and land targets.  He also stated that he was subject to significant noise exposure when a sea mine damaged the naval vessel (U.S.S. Prichett) on which he served.  See April 2012 Hearing Transcript.

The record establishes that the Veteran was involved in the Korean War and that he engaged the enemy.  See October 2012 VA Memorandum.  Because his lay testimony regarding exposure to artillery fire and other explosions is consistent with the circumstances of his war-time service, the testimony is sufficient to establish noise exposure in service.

Lay testimony is, however, not sufficient to establish that the Veteran has a current hearing problem and/or that such a problem relates to in-service noise exposure.

Impaired hearing constitutes a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Court has held that the threshold for normal hearing is from 0 to 20 dB, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The auditory thresholds set forth in 38 C.F.R. § 3.385 establish when hearing loss is severe enough to be considered a disability eligible for service connection.  Id. at 159.

The medical record indicates that the Veteran has some hearing loss.  In June 2005, the Veteran informed a VA doctor that "his hearing [was] bad."  In July 2010, he reported that his hearing had been "off for a few weeks."  However, the medical record does not establish the severity of the Veteran's hearing loss.  Absent objective evidence of the Veteran's auditory thresholds, his reported hearing loss does not qualify as a disability eligible for service connection.  See 38 C.F.R. §§ 3.303(a)(b), 3.309(a).

The Veteran has not been diagnosed as having sensorineural hearing loss and the medical evidence does not contain any reports of ringing in the ears or other indications of tinnitus.  The August 2014 MO did not diagnose a hearing-related disorder or link the Veteran's reported hearing problems with service.  See August 2014 medical opinion.

The Board has considered the Veteran's lay statements regarding his hearing loss/tinnitus.  In June 2005, the Veteran informed a VA doctor that exposure to artillery fire in service had "made his hearing bad."  Similarly, at the April 2012 Travel Board hearing the Veteran testified that he had been diagnosed as having hearing loss and that he does not hear very well due to in-service noise exposure. 

Whether the Veteran's hearing problems relate to in-service noise exposure is a medically complex determination that cannot be based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77, n.4  (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303, 309.  Such a determination must be made by a medical professional with appropriate expertise.  Id.  Because the Veteran's statements are not based on medical training and/or experience, his assertion that his hearing problems relate to service does not constitute competent evidence and is therefore outweighed by the MO's opinion, which was rendered by a medical professional.  See Layno v. Brown, 6 Vet. App. 465, 470-71 (1994). 

The preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt rule does not apply and service connection for a bilateral hearing loss disability and/or tinnitus is denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


Service Connection for a Headache Disorder

The Veteran claims that his current headache disorder relates to service.  See October 2011 Statement of Accredited Representative; November 2014 Post-Remand Brief.  Although the Veteran has a current headache disorder and was treated for headaches during service, the probative evidence does not connect the Veteran's current disorder with his military service.  The claim is denied.

The Veteran was treated for headaches during active duty.  See STRs dated August 1952 through February 1953.  In August 1952, he reported that he had experienced daily headaches for the last six months and that his headaches had begun when he was assigned to sea.  He reported that the headaches resolved after disembarkment and in the afternoon when he was stationed on land, but continued all day when he was a sea.  He associated the headaches with blows to the head that he had received as a boxer; however, his physician noted that the Veteran had never been knocked unconscious or experienced a skull fracture.  A physical examination in the same month revealed no organic damage to the skull and the examining physician noted that the Veteran's disorder was mostly psychogenic in origin.  The Veteran's separation examination did not indicate a headache disorder.  February 1954 Report of Medical Examination.

The Veteran's post-service medical history shows that he experiences headaches on an intermittent basis.  He denied having headaches in September 2007, but reported occasional headaches in February 2009.  In October 2011, the Veteran was assessed as having headaches/dizziness and a CT scan was recommended for his head.  The medical record does not indicate that the Veteran had the CT scan.

The August 2012 medical opinion found that the Veteran's post-service medical treatment records provided only a superficial description of his headache disorder and concluded that she could not identify the etiology of the disorder without speculating.  Thus, the opinion did not associate the Veteran's current headache disorder with service.

Moreover, the Veteran did not report having ongoing headaches until February 2009-over fifty years after he separated from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that evidence of a prolonged period without medical complaint can be considered as evidence of whether a condition was incurred in service).  Thus, the Veteran's current headache disorder did not manifest for several decades after service.

The preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt rule does not apply and service connection for a headache disorder is denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


Service Connection for a Lung Disorder

The Veteran alleges that his lung disorder relates to asbestos exposure in service.  See October 2011 Statement of Accredited Representative; November 2014 Post-Remand Brief.  He has been diagnosed as having a recurrent cough and was treated for cough-related symptoms in service.  However, the probative evidence does not indicate that the Veteran was exposed to asbestos in service or that his current lung disorder otherwise relates to service.  The appeal is denied.

For claims of service-connection for asbestos-related disabilities, the Board must determine whether: 1) service records demonstrate that the claimant was exposed to asbestos during service; 2) the claimant was exposed to asbestos either before or after service; and 3) a relationship exists between any asbestos exposure during service and the claimed disease, keeping in mind the latency and exposure factors associated with asbestos-related claims.  M21-1, VBA Adjudication Procedural Manual M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 9, Subsections (d) & (h) (December 13, 2005); see Ashford v. Brown, 10 Vet. App. 120, 124 (1997); Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  Entitlement to service connection for an asbestos-related disability does not require evidence showing an in-service incurrence of a disease or injury.

Asbestos is a fibrous form of silicate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole ore bodies.  M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 9, Subsection (a).  Items such as steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire proofing materials, and thermal insulation commonly contain asbestos.  The following occupations involve asbestos exposure: mining and milling, work in shipyards and with insulation, demolition (of old buildings) and construction, carpentry, manufacturing and servicing friction products (such as clutch facings and brake linings), and manufacturing and installing products such as roofing and military equipment.  Id. at Subsection (f).

The inhalation of asbestos fibers can lead to the following asbestos-related diseases/abnormalities: fibrosis (especially interstitial pulmonary fibrosis (asbestosis)); tumors; pleural effusion and fibrosis; pleural plaques; mesotheliomas of pleura and peritoneum; and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  Id. at Subsection (b).  This list of diseases/abnormalities is not comprehensive.

The latency period for asbestos-related diseases varies from 10 to 45 years or more between first exposure and development of the disease.  Id. at Subsection (d).  The extent and duration of exposure to asbestos is not a factor in a claim of service connection; a disease can develop from brief exposure to asbestos.

The clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal disease.  Id. at Subsection (e).  Rating specialists must develop evidence of asbestos exposure, if any, before, during, and after service.

The Veteran served as a shipman on the U.S.S. Prichett and the U.S.S. Sierra.  U.S. Navy Personnel Records; April 2012 Hearing Transcript; Form DD 214.  He was responsible for day-to-day ship operations and for firing upon enemy aircraft; he was not charged with working in the ship's boiler room.  The Veteran testified that he was not knowingly exposed to loose asbestos fibers during service.  April 2012 Hearing Transcript.

The Veteran's STRs indicate that he was treated for the likes of sore throats and colds during service, but not for an ongoing lung disorder.  Chest X-rays taken during service (July 1952) were normal and the Veteran did not report any lung/respiratory problems on his separation examination.  See February 1954 Report of Medical Examination.

In July 1997, a private physician diagnosed the Veteran as having a chronic cough.  The Veteran reported having a cough in June 2007 and June 2008 and in March 2009 he was prescribed medication to manage an ongoing cough.  See also August 2010 VAMRs (denying having a cough or other respiratory disorder).  

Although the Veteran has been diagnosed as having a current respiratory disorder, the medical evidence does not associate the disorder with asbestos exposure.  In May 1998, X-ray studies showed calcified left hilar adenopahty and scattered granulomata compatible with previous tuberculosis.  See also March 1999 VAMRs (noting that chest X-rays showed no change in the Veteran's lungs since July 1997).  In April 2004, additional X-rays showed right mid-lung granuloma and calcification of the perihilar nodes, but no significant cardiopulmonary abnormality.  See also May 2011 VAMRs (noting that a chest X-ray was normal except for the presence of a pacer defibrillator and the treating physician noted "[c]alcified granulomas . . . in the lungs").

In August 2014, examiner opined that "it is LESS LIKELY THAN NOT that the radiographic evidence of a normal chest with an old granuloma" indicates that the Veteran's current lung disorder relates to asbestos exposure.  The examiner reviewed the Veteran's past X-ray studies and found a "lack of objective evidence to support pathognomonic pleural plaques."

The August 2014 independent medical opinion constitutes probative evidence that weighs against entitlement to service connection for a lung disorder due to in-service asbestos exposure.  The examination was conducted by a medical doctor who based her opinion on a comprehensive review of the Veteran's medical history and current medical literature.

Further, the medical evidence does not indicate that the Veteran's current cough relates to service independent of asbestos exposure.  In July 1997, X-ray images showed abnormalities that were consistent with a previous tuberculosis infection.  The following month (August 1997), a physician noted that the etiology of the Veteran's cough is unknown.  He opined that the cough was likely secondary to bronchospasm, but that it may also be related to postnasal drip or asthma and was likely not due to an infection.  In June 1998, a private physician opined that the Veteran's cough is likely related to digestive problems.  The August 2014 examiner noted that the etiology of the Veteran's alleged lung disorder was unclear and did not relate the disorder to service.

The Board has considered the Veteran's statements regarding his current lung disorder and claimed in-service asbestos exposure.  At the April 2012 Travel Board hearing, the Veteran testified that he served on vessels that contained asbestos and that he was exposed to considerable smoke when firing the ship's guns (from an enclosed position).  See also April 2004 PMRs (noting that the Veteran reported a distant history of asbestos exposure).  

The Veteran's statements that his respiratory disorder relates to service are outweighed by the examiner's opinion that the Veteran does not have an asbestos-related lung disorder or another lung disorder that relates to service.  See August 2014 Independent Medical Opinion.  Whether the Veteran's lung disorder relates to service is a medically complex determination that cannot be based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77, n.4  (Fed. Cir. 2007); see also Barr, 21 Vet. App. at 309.  Instead, such a determination must be made by a medical professional with appropriate expertise.  Id.  Because the Veteran's statements are not based on medical training and/or experience, his assertion that his respiratory disorder relates to service, to include in-service asbestos exposure, does not constitute competent evidence.  His statements are outweighed by the examiner's opinion, which was rendered by a medical professional.  See Layno v. Brown, 6 Vet. App. 465, 470-71 (1994).

The Veteran did not report respiratory symptoms until July 1997-over fifty years after separation from service.  Consequently, the evidence does not show that his lung disorder manifested in or within a year of service or otherwise relates to service.  See Maxson, 230 F.3d at 1333.

The preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt rule does not apply and service connection for a lung disorder, to include as due to asbestos exposure, is denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 




Service Connection for a Right Heel Injury and Scar

The Veteran alleges a right heel injury that relates to service.  See October 2011 Statement of Accredited Representative; November 2014 Post-Remand Brief.  He has not been diagnosed as having a current right heel disorder and the probative evidence does not suggest that his alleged disorder relates to service.  The appeal is denied.

STRs show that in July 1953 the Veteran was treated for a right heel laceration; however, his separation examination does not document any scars or other medical problems associated with the right heel.  Similarly, the Veteran's post-service medical history does not indicate problems with his right heel.  See January and February 2010 VAMRs (noting foot pain, but nothing specific to the heel); July 2010 VAMRs (noting that a diabetic foot inspection was normal).

The August 2012 examiner did not find that the Veteran's alleged right heel disorder relates to service.  She found that the Veteran's post-service medical treatment records provided only a superficial description of the alleged disorder and concluded that she could not address the etiology of the disorder without speculating.  Thus, the MO failed to find that the Veteran's alleged right heel disorder relates to service.

The August 2014 independent medical opinion constitutes highly probative evidence that weighs against entitlement to service connection for a right heel disorder.  The examination was conducted by a doctor who carefully reviewed the Veteran's medical history.

The preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt rule does not apply and service connection for a right heel injury and scar is denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 




ORDER

Service connection for burn scars of the left cheek and eyebrow is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for headaches is denied.

Service connection for a lung disorder, to include as due to asbestos exposure, is denied.

Service connection for a right heel injury and scar is denied



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


